Title: To Thomas Jefferson from Martha Jefferson Randolph, 23 November 1805
From: Randolph, Martha Jefferson
To: Jefferson, Thomas


                  
                     Nov. 23 1805
                  
                  The hurry of preparation my Dearest Father must apologise for this note. we shall be at Centreville the last day of the month where Mr Randolph thinks the horse he can procure will easily take us, and sunday evening or monday morning we shall be with you we are all in health & spirits preparing to join you as soon as possible adieu, believe me with inexpressible tenderness yours
                  
                     MR
                  
               